                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


STANLEY T. ADAMS,                                :   CASE NO. 1:05 CV 1886
                                                 :
               Petitioner,                       :
                                                 :   CHIEF JUDGE PATRICIA A.
                                                     GAUGHAN
       vs.                                       :
                                                 :
TIMOTHY SHOOP, Warden,                           :   MEMORANDUM OF OPINION &
                                                 :   ORDER
               Respondent.                       :




       This matter is before the Court upon Petitioner’s Motion to Appoint Advisory

Counsel. (Doc. 143) Petitioner Stanley Adams, through counsel, has filed in this capital

habeas corpus case a motion requesting the appointment of additional counsel, the Capital

Habeas Unit of the Federal Public Defender’s Office for the Northern District of Ohio, “to

assist as advisory counsel for state clemency proceedings, and other end stage litigation as

might arise.” (Doc. 143 at 1.) Respondent Warden Timothy Shoop has responded to the

motion, agreeing that Adams is entitled to court-appointed counsel for clemency

proceedings, but opposing the appointment to the extent counsel’s duties would “include

new litigation, whether state or federal.” (Doc. 144 at 1.) For the following reasons, the

motion is granted only to the extent discussed herein.
       Adams, an Ohio inmate convicted of aggravated murder and sentenced to death in

2001, filed a petition for writ of habeas corpus in this Court in 2006. (Doc. 16.) The Court

denied Adams’ petition on April 24, 2007. (Doc. 60.) The Sixth Circuit Court of Appeals

affirmed that judgment on June 13, 2016, Adams v. Bradshaw, 826 F.3d 306 (6th Cir.

2016), and the United States Supreme Court denied certiorari on January 17, 2017, Adams

v. Jenkins, 137 S. Ct. 814 (2017). The Ohio Supreme Court has scheduled Adams’

execution for February 16, 2022. (Doc. 143 at 1.) See also State v. Adams, 148 Ohio St.

3d 1449 (2017) (Table). Adams states that he has “exhausted his initial state and federal

legal remedies.” (Doc. 143 at 2.)

       Indigent petitioners in federal capital habeas corpus cases are entitled to the

appointment of “one or more attorneys” and additional services that are “reasonably

necessary” for “adequate representation” pursuant to18 U.S.C. § 3599(a)(2). Subsection

(e) of § 3599 outlines the scope of that representation, stating:

       [E]ach attorney so appointed shall represent the defendant throughout every
       subsequent stage of available judicial proceedings, including pretrial
       proceedings, trial, sentencing, motions for new trial, appeals, applications
       for writ of certiorari to the Supreme Court of the United States, and all
       available post-conviction process, together with applications for stays of
       execution and other appropriate motions and procedures . . . .

18 U.S.C. § 3599(e).

       The Supreme Court addressed § 3599(e) in Harbison v. Bell, 556 U.S. 180 (2009),

holding that the provision “authorizes federally appointed counsel to represent their clients

in state clemency proceedings and entitles them to compensation for that representation.”

Id. at 194. Therefore, as Respondent recognizes, Adams is entitled to additional court-

appointed and federally funded counsel to represent him in state clemency proceedings.

                                               2
       Respondent also is correct, however, that it is not clear that Adams is entitled to

additional federally funded counsel for unspecified “other end stage litigation as might

arise,” as he requests. (Doc. 143 at 1.) In Harbison, the Court indicated that state habeas

proceedings occurring after the appointment of federal habeas counsel do not constitute

“available post-conviction process” within the meaning of § 3599(e), because “[s]tate

habeas is not a stage ‘subsequent’ to federal habeas.” Id. In fact, it explained, it is “[j]ust

the opposite: Petitioners must exhaust their claims in state court before seeking federal

habeas relief. That state postconviction litigation sometimes follows the initiation of

federal habeas because a petitioner has failed to exhaust does not change the order of

proceedings contemplated by the statute.” Id. at 189-90. The court noted, however,

       Pursuant to § 3599(e)’s provision that counsel may represent her client “in
       other appropriate motions and procedures,” a district court may determine
       on a case-by-case basis that it is appropriate for federal counsel to exhaust a
       claim in the course of her federal habeas representation. This is not the
       same as classifying state habeas proceedings as “available post-conviction
       process” within the meaning of the statute.

Id. at 190 n.7. The Court further stated that § 3599(a)(2) “provides for counsel only when

a state petitioner is unable to obtain adequate representation.” Id. at 189.

       Applying Harbison, the Sixth Circuit has denied funding pursuant to § 3599 for

federally appointed counsel to represent a habeas petitioner in reopening state post-

conviction and competency-to-be-executed proceedings, because the petitioner was “not

attempting to exhaust a claim in the state courts for the purpose of later presenting it in

federal court; rather, he [was] re-opening a state judgment on state-law grounds.” Irick v.

Bell, 636 F.3d 289, 291 (6th Cir. 2011).

       Adams has not specified what “end stage litigation” he plans to pursue, making it

                                               3
impossible for the Court to determine whether appointment of counsel for that litigation is

authorized under § 3599 and Harbison v. Bell. The Court, therefore, grants Adams’ motion

for appointment of the Capital Habeas Unit of the Federal Public Defender’s Office for the

Northern District of Ohio to assist as advisory counsel for state clemency proceedings, but

denies the motion without prejudice to the extent it relates to that counsel’s assistance with

any non-clemency proceedings. Adams may renew the motion with regard to new

counsel’s assistance with “other end stage litigation” when he is able to present the Court

with sufficient information for it to determine whether federal funding for such

representation would be appropriate.

       IT IS SO ORDERED.

                                              /s/ Patricia A. Gaughan
                                              PATRICIA A. GAUGHAN
                                              United States District Court
                                              Chief Judge
Dated: 11/5/18




                                              4
